DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application
Claims 1-4 and 6-18 are pending and presented for examination.

Response to Arguments
Applicant’s amendments and arguments have overcome the 35 U.S.C. 112(b) rejections and the rejections over Sakhrani as a primary reference.
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive, with regards to the rejections over Williams. The applicant contends that the claimed surface energies would not be inherent in the oils disclosed by Williams. The applicant points to several references which disclose surface energies of the oils used by Williams which are not within the claimed range. However, the surface energies pointed to by applicant are not comparable to the surface energies produced in Williams’ process. The surface energies referenced by applicants are untreated oils. Whereas, Williams’ process takes the oils and performs a low pressure glow discharge plasma (similar to applicant’s processing) on that oil which the Examiner contends would yield a product with identical surface energies to those claimed. Therefore, the rejections over Williams is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


1.	Claim(s) 1-4, 6-14, 17 and 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Williams et al. (U.S. Pat. No. 4822632).

	Regarding claims 1-4, 6-14, 17 and 18, Williams teaches a medical packaging comprising a cavity for a pharmaceutical drug, in particular a cylinder for guiding an elastomer plunger in contact with the surface of the cavity (Examples I-V), where the cavity (syringe barrel) and the plunger are coated (claims 9 and 10) with a silicone-free lubricating film (column 3, lines 38-43) comprising crosslinked organic molecules (column 4, lines 53-56). Williams’ compounds are silicone free and identical to applicant’s claimed compounds and are crosslinked in a similar manner using a low pressure glow discharge plasma (see applicant’s disclosure at pages 15 and 21 and Williams at column 4, lines 12-24). Given the essentially identical organic molecules and processing method, the Examiner contends that the claimed properties of the lubricating film as recited in claims 1-4, 6-11, 13, 14 and 17 (the surface energy, contact angle requirements and breakaway force limitations) would be inherent in Williams’ lubricating film. Williams teaches all the critical limitations of claims 1-4, 6-14, 17 and 18; therefore, Williams anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
2.	Claims 15 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams in view of Sakhrani et al. (U.S. Pat. No. 7431989).

	Regarding claims 15 and 16, Williams teaches all the limitations of claims 1, 15 and 16 (see above, note the claimed characteristics would be inherent for the reasons outlined above) except for the lubricating film being a perfluorinated organic lubricating film. 
	However, Sakhrani teaches a similar packaging comprising a cylinder with a plunger (column 4, lines 4-8 and column 6, lines 61-66) where the cavity is coated with a silicone-free lubricating film which can comprise perfluorinated crosslinked organic lubricating films (abstract, column 6, lines 15-32 and note that the plasma will result in crosslinking). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Sakhrani’s lubricants for Williams’ lubricants. One would have been motivated to make this modification as one could have substituted one known syringe barrel lubricant for another one with a reasonable expectation of success, and the predictable result of providing improved syringes.

Conclusion
	Claims 1-4 and 6-18 are pending.
	Claims 1-4 and 6-18 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
June 1, 2021Primary Examiner, Art Unit 1796